443 F.2d 1170
UNITED STATES of America, Plaintiff-Appellee,v.LAKE KILLARNEY APARTMENTS, INC., Defendant-Appellant.
No. 31013.
United States Court of Appeals, Fifth Circuit.
June 10, 1971.

Verne L. Freeland, Miami, Fla., for defendant-appellant.
John L. Briggs, U.S. Atty., L. Patrick Gray, III, Kendell W. Wherry, Asst. U.S. Attys., Orlando, Fla., Robert V. Zener, Walter H. Fleischer, William O. Appler, Alan S. Rosenthal, Alexander P. Humphrey, Attys., Dept of Justice, Civil Div., Washington, D.C., for plaintiff-appellee.
Before GODBOLD, SIMPSON, and CLARK, Circuit Judges.
PER CURIAM:


1
In this case the defaulting mortgagor on an FHA insured mortgage sought by declaratory judgment to avoid usage and rental restrictions in the mortgage and to escape FHA service charges which it had contracted to pay.  The District Court was correct in denying relief.  The trial judge did not abuse his discretion in allowing the United States to file belated answers to requests for admission.


2
Affirmed.